                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Princeton Vanguard, LLC         )              JUDGMENT IN CASE
        Snyder's-Lance, Inc.,         )
                                      )
             Plaintiff(s),            )             3:17-cv-00652-KDB-DSC
                                      )
                 vs.                  )
                                      )
    Frito-Lay North America, Inc.,    )
                                      )
              Defendant               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 21, 2019 Order.

                                               October 21, 2019
